Citation Nr: 0821574	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as back pain.

2.  Entitlement to service connection for a thoracolumbar 
spine disorder, claimed as back pain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus, claimed 
as ringing in the ears.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel






INTRODUCTION

The veteran had active service from September 2002 to 
February 2003 and from March 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran's cervical 
spine disorder, claimed as back pain, is due to any incident 
or event in active service, and arthritis is not shown to 
have been manifested either in service or within one year 
after separation from service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran's lumbar 
spine disorder, claimed as back pain, is due to any incident 
or event in active service, and arthritis is not shown to 
have been manifested either in service or within one year 
after separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's hearing 
loss is due to any incident or event in active service, and 
bilateral hearing loss as an organic disease of the nervous 
system is not shown to have been manifested either in service 
or within one year after separation from service.

4.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran's diagnosed 
tinnitus originated in service.




CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service, nor may a cervical spine disorder be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

2.  A lumbar spine disorder was not incurred in or aggravated 
by service, nor may a lumbar spine disorder be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may hearing loss, as an organic disease of 
the nervous system, be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385 (2007).

4.  Giving the benefit of the doubt to the veteran, tinnitus 
was incurred in active military service.  38 U.S.C.A. §§  
1110, 1111, 5107(b) (2007); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In July 2006 the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2006 rating 
decision and May 2007 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the July 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws, Regulations, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis or organic diseases of 
the nervous system, (e.g., sensorineural hearing loss or 
tinnitus), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

A.  Cervical Spine Disorder and Thoracolumbar Spine Disorder

The veteran's service treatment records (STRs) show that in 
January 2003 he indicated he did not have any medical 
problems.  On examination, he was not found to have any 
cervical or lumbar spine disorders, and he did not complain 
of cervical pain.  The veteran again indicated that he did 
not have any medical problems in March 2005, and no pertinent 
abnormality was found on examination.  In a June 2006 Report 
of Medical Assessment the veteran indicated that he had back 
and neck pain for which he had not sought medical care.


The veteran underwent a VA examination in July 2006 at which 
he complained of lumbar back and neck pain, along with 
associated headaches.  He said that he had begun to notice 
neck pain, back pain, and headaches in October 2005 due to 
his body armor, and also developed neck pain at that time 
from lifting artillery shells.  The neck pain would generally 
begin as a morning ache and get worse as the day went on.  
The veteran did not recall any specific injuries, 
incapacitating episodes, or radiculopathy.  The flare-ups in 
the neck generally would occur in the evening.  He rated this 
pain as an 8 - 9 out of 10, and said it could last for as 
long as several hours, usually until bedtime.  The veteran 
said that he tried ibuprofen but it did not help, and going 
to bed was the only thing that provided relief.  He said he 
also had headaches which could occur on their own, although 
he first began to have them along with his neck and back 
pain.  

When describing his lumbar pain, the veteran said that when 
he first noticed the pain in October 2005, lifting and 
bending caused sharp pain into his thoracic spine, generally 
between the shoulder blades and sometimes radiating into his 
lumbosacral spine and into his right leg.  He rated his 
flare-ups as 9 - 10 out of 10 in intensity, and said that 
they lasted up to 30 seconds, usually with bending and 
stooping.  The veteran said that he constantly feels an ache 
that worsens throughout the day, and that ibuprofen is no 
help.

The veteran reported that his neck, back and headaches had 
improved since he returned from Iraq, but that he had not 
been as active since returning.  He denied any work injuries, 
automobile accidents, sports injuries, or chemical exposure.

On examination, the veteran's neck had a normal range of 
motion without spasm or tenderness.  He had flexion to 45 
degrees, extension to 45 degrees, right and left lateral 
flexion to 45 degrees, and right and left rotation to 80 
degrees, all without any pain.  Repetitive motion did not 
increase fatigue, decrease range of motion, increase pain, or 
elicit any weakness or incoordination.  The veteran had 
normal strength, sensation, and reflexes for the upper and 
lower extremities.


No spasm or tenderness was observed in the thoracolumbar 
spine.  Flexion was 90 degrees, extension 30 degrees, right 
and left lateral flexion 30 degrees, and right and left 
rotation 30 degrees, all without pain.  Repetitive motion did 
not increase fatigue, decrease range of motion, increase 
pain, or elicit weakness or incoordination.  The veteran had 
normal strength, sensation and reflexes and a straight leg 
raising was negative for any radiation of pain into the 
veteran's right and left leg.

The examiner opined that he had no clinical evidence for the 
veteran's complaints of cervical spine pain, given his good 
range of motion and lack of spasms or tenderness.  As for the 
thoracolumbar spine, the examiner noted that he was unable to 
elicit any clinical evidence of a decrease in range of motion 
or of any of the veteran's perceived complaints, and 
therefore he could not make a diagnosis.  The examiner 
further stated that he did not obtain X-rays of the veteran's 
neck or back because there was "very little suspicion for 
osteoarthritis."

The veteran complained in his February 2007 notice of 
disagreement about there having been no X-rays or other 
diagnostic imaging of his neck and back done when he had the 
VA examination discussed above.  In McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that it was an acceptable exercise of 
medical judgment for the VA examiner to not order any imaging 
studies, because the record does not contain competent 
evidence of a current neck or back disorder.  See 38 C.F.R. § 
3.159(c).  The VA examiner, a qualified medical professional, 
examined the veteran and, based upon the clinical evidence 
discussed above, concluded that he could determine the 
veteran did not have osteoarthritis without X-rays.

In our analysis the Board notes that, to the extent the 
veteran complains of any back and neck pain, pain itself is 
not a disability for VA purposes.  A symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without 
an in-service disease or injury to which the complaints of 
neck and back pain can be attributed, there is no basis to 
find a cervical or thoracolumbar disorder for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361-62 (2001) ("a 'pain alone' claim must 
fail when there is no sufficient factual showing that the 
pain derives from an in-service disease or injury").
 
We recognize the sincerity of the arguments advanced by the 
veteran that his back pain is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Cervical and 
thoracolumbar spine disorders require specialized training 
for a determination as to diagnosis and causation, and in the 
present case there has not been a diagnosis determined by a 
medical professional.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and service 
connection for cervical spine and thoracolumbar spine 
disorders must be denied.

B.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the 


Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling loss is not demonstrated at 
separation from service, a veteran may establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited bilateral hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not strictly require in-service complaint of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court of Appeals for Veterans Claims 
has held where there is no evidence of the veteran's claimed 
hearing disability until many years after separation from 
service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service...."  
Hensley, supra, 5 Vet. App. at 160 (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the veteran has current hearing 
loss disability which is causally related to service.

The veteran's STRs are negative for any treatment or 
complaints of hearing loss.  At an April 2005 audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
15
10
LEFT
5
10
20
15
20

On an audiological evaluation in June 2006, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
15
15
25
20
30

At his November 2006 VA audiological examination the veteran 
said that he has trouble hearing speech in the presence of 
background noise.  He said that his military noise exposure 
was from artillery and explosions/blasts and that he had 
civilian noise exposure from gunfire while hunting and riding 
motorcycles.  On the authorized audiological evaluation in, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
25
LEFT
15
15
20
25
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The VA examiner opined that the veteran's hearing was within 
normal limits across the frequency range in both ears.  
Immittance testing indicated normal middle ear pressure and 
compliance bilaterally and no acoustic reflex decay was 
observed in either ear.  The examiner felt that this was 
consistent with the pure tone findings.

The Board recognizes that the in-service audiograms did 
reveal elevated pure tone thresholds.  However, neither of 
those tests reported results which met any of the 
requirements of 38 C.F.R. § 3.385.  In addition, the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case 
the threshold is not met because the veteran's November 2006 
test results do not meet any of the requirements of 38 C.F.R. 
§ 3.385: an auditory threshold of 40 decibels or greater, at 
least three of the thresholds at 26 decibels or greater, and 
speech recognition scores less than 94 percent.


We acknowledge that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, there is no evidence of record which shows that the 
veteran has ever demonstrated a bilateral hearing impairment, 
as defined by 38 C.F.R. § 3.385, at any point during the 
appeal period.  

We recognize the sincerity of the arguments advanced by the 
veteran that he has hearing loss as a result of exposure to 
excessive noise in service.  Moreover, we have the highest 
regard for his service in Iraq.  Unfortunately, since the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for qualifying hearing 
loss disability, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Tinnitus

The veteran's STRs show that in a June 2006 post-deployment 
questionnaire he indicated that he did not have any ringing 
in his ears.  However, in February 2007 the veteran wrote 
that he specifically remembers answering "yes" to that 
question, because he had ringing in his ears for the duration 
of his Operation Iraqi Freedom deployment, and still does.  
The veteran wrote that he was "strongly encouraged" to rush 
through his health assessment before going to Kuwait, because 
he would have adequate time to fill out another assessment 
when he returned to the United States at Camp Shelby, 
Mississippi.  According to the veteran, when he filled out 
the second assessment he indicated that he did have ringing 
in his ears during his deployment.  The second assessment is 
not part of the record.

The veteran complained of tinnitus at his July 2006 VA 
audiological examination.  The examiner diagnosed him with 
bilateral, recurrent tinnitus, and noted that the date and 
circumstances of onset were uncertain.  The VA examination at 
which the veteran was diagnosed with tinnitus took place 
approximately two weeks after his separation from active duty 
deployment, and unfortunately the examiner did not provide an 
opinion as to a causal connection between tinnitus and 
service.


With regard to any pre-service disability, the veteran 
indicated on a December 2001 medical history form that he did 
not have any trouble with his ears, and his ears were found 
to be normal at his December 2001 enlistment examination.  
Under the presumption of soundness, the veteran is thus 
presumed to have not had tinnitus when he entered active 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991); Paulson v. Brown, 
7 Vet. App. 466, 468.  And, in view of the brief interval 
after separation when the condition was diagnosed, there is 
no indication of any post-service acoustic trauma, certainly 
none equivalent to what he experienced in service.  The Board 
also finds the veteran's statements to be competent evidence 
as to the origin of his symptoms in service and continuity 
thereafter.  

In this context, the Board notes that, although the veteran 
is not competent to diagnose his condition, he is competent 
to describe his symptoms.  Moreover, his lay statements are 
competent to support a claim as to lay-observable disability 
or symptoms, such as ringing in his ears.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, 
the Board finds the lack of a positive nexus opinion in this 
case to be balanced by the veteran's credible, sworn 
testimony.  

Accordingly, in resolving reasonable doubt in the veteran's 
favor, the Board will exercise its discretion to find that 
the evidence is in relative equipoise, and will conclude that 
service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a cervical spine disorder, claimed as 
back pain, is denied.

Service connection for a thoracolumbar spine disorder, 
claimed as back pain, is denied.

[Continued on Next Page]

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



________________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


